DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Terry on 10/14/2021.

The application has been amended as follows: 
In claim 1, line 17, after the limitation “…bulbous element is pulled” the limitation -- for removing the collapsible medical device from the patient-- has been entered
In claim 1, line 23, the limitation “wherein the collapsible medical device is configured for removal from the patient” has been deleted
In claim 7, line 17, after the limitation “…bulbous element is pulled” the limitation -- for removing the collapsible medical device from the patient-- has been entered
In claim 7, line 23, the limitation “wherein the collapsible medical device is configured for removal from the patient” has been deleted
In claim 13, line 17, after the limitation “…bulbous element is pulled” the limitation -- for removing the collapsible medical device from the patient-- has been entered
In claim 13, line 23, the limitation “wherein the collapsible medical device is configured for removal from the patient” has been deleted

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the collapsible medical devices as claimed specifically the size and shape of the cone and bulbous elements and how the device can be removed from the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771